DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5-8,12-13, 15, 19-41 are allowable. The restriction requirement between Species A-D, as set forth in the Office action mailed on 05/01/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/01/2018 is fully withdrawn.  Claim 9-11 and 14, directed to a non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-8, 12, 13, 15, 19-22, 25-37, 39-41 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-3, 5-15, 25-35, 39 and 40 the prior art fails to teach or render obvious a pressure regulating device particularly including a passage allowing gas to flow into and out of the pressure regulating chamber to a surrounding of the regulating chamber inside the inner volume of the container. 
Regarding claims 19, 21 and 41 the prior art fails to teach or render obvious a pressure regulating device including a passage formed by an opening having at its narrowest point a cross sectional area of about 15nm2 or less or a series of opening having at their narrowest points a combined smallest cross sectional area of 15nm2 or less. 
Regarding claims 20 and 36, the prior art fails to teach or render obvious a pressurizing device including the gas passage being formed by or includes a passage formed between two surfaces, in which at least one of the surfaces has a surface roughness such that gas can pass between the surfaces slowly. 
Regarding claims 22 and 37, the prior art fails to teach or render obvious a pressurizing device including a liquid barrier provided between the gas passage and the surrounding of the chamber.
Regarding claims 23 and 38, the prior art fails to teach or render obvious a pressurizing device wherein the wall part which separates the gas space of the chamber being domed shaped.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754